Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-26-2004

Local 1992 v. Okonite Co
Precedential or Non-Precedential: Precedential

Docket No. 02-4352




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Local 1992 v. Okonite Co" (2004). 2004 Decisions. Paper 1040.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/1040


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                           PRECEDENTIAL

                                  Filed January 26, 2004

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


           Nos. 02-4352, 02-4428, 03-1555


   LOCAL UNION NO. 1992 OF THE INTERNATIONAL
     BROTHERHOOD OF ELECTRICAL WORKERS,
                               Appellant in No. 02-4428
                          v.
              THE OKONITE COMPANY,
                               Appellant in Nos. 02-4352
                               & 03-1555

    On Appeal from the United States District Court
            for the District of New Jersey
            (Dist. Court No. 97-CV-2041)
           District Judge: Hon. Joel Pisano

              Argued: October 15, 2003
Before: SLOVITER, ROTH, and CHERTOFF, Circuit Judges

               (Filed: January 26, 2004)
                   RICHARD DELELLO (Argued)
                   DAVID E. CASSIDY
                   Grotto, Glassman & Hoffman, P.A.
                   75 Livingston Avenue
                   Roseland, NJ 07068
                   Counsel for Appellants
                             2


                      PAUL A. MONTALBANO (Argued)
                      BRIAN E. CURTIS
                      Cohen, Leder, Montalbano &
                       Grossman
                      1700 Galloping Hill Road
                      Kenilworth, NY 07033
                      Counsel for Appellee


                OPINION OF THE COURT

CHERTOFF, Circuit Judge.
   Rule 58 of the Federal Rules of Civil Procedure mandates
that district courts set forth a judgment on a separate
document, apart from any accompanying opinion. The
precise definition of that requirement is important because
the docketing of a judgment in correct form triggers the
beginning of the time period within which an appeal must
be filed. Misapprehension of Rule 58 can be jurisdictionally
fatal to an appeal.
  The disposition of this appeal turns on precisely that
jurisdictional issue. Appellant, The Okonite Company
(“Okonite”), argues that Appellate Rule 4(a)’s thirty-day
period to file an appeal never began to run because the
District Court failed to comply with Rule 58’s “separate
document requirement.” For the reasons set forth below, we
disagree with Okonite’s interpretation of Rule 58. We find
that Okonite has not timely appealed the District Court’s
original rulings. Accordingly, we have no jurisdiction to
entertain an appeal of those rulings. The only ruling
properly before us is Okonite’s timely appeal from the
District Court’s more recent judgment awarding plaintiff
attorneys’ fees. We will vacate that judgment and remand
for further proceedings.

                             I.
  In 1997, plaintiff Local 1992 of the International
Brotherhood of Electrical Workers (“Local 1992”) brought
suit against Okonite under the Worker Adjustment
Retraining and Notification Act (“WARN Act”), 29 U.S.C.
                                    3


§§ 2101-09, claiming that Okonite failed to provide the
sixty-day notice of a plant closing that the statute requires.1
On June 18, 1998, the District Court granted summary
judgment for Local 1992 and awarded it reasonable
attorneys’ fees. We reversed and remanded the case for
further proceedings. Local Union No. 1992 v. Okonite Co.,
189 F.3d 339 (3d Cir. 1999).
  Back before the District Court, the parties renewed their
cross-motions for summary judgment. The District Court
denied them, and the case went to trial. After a jury
returned a verdict in its favor, Local 1992 filed post-trial
motions for attorneys’ fees, costs, and prejudgment interest.
Okonite opposed Local 1992’s motions and cross-moved for
judgment as a matter of law (under Federal Rule of Civil
Procedure 50(b)) or, alternatively, a new trial (under Federal
Rule of Civil Procedure 59).
  The District Court issued an opinion, dated May 7, 2002,
in which it (1) denied Okonite’s Rule 50 and 59 motions for
judgment as a matter of law or a new trial; (2) denied Local
1992’s motion for prejudgment interest; (3) granted in part
and denied in part Local 1992’s motion for attorneys’ fees
and costs;2 and (4) referred Local 1992’s application for
attorneys’ fees and costs to a Magistrate Judge to
determine the total amount of fees and costs that was
reasonable. The comprehensive opinion was accompanied
by a separately-captioned “order,” dated May 7, 2002. The
Clerk of the Court separately entered the opinion and order
on the docket on May 8, 2002.3

1. Because we ultimately find that Okonite’s appeal from the underlying
merits of this case is untimely and we have no jurisdiction to hear it, we
only relate the relevant facts pertaining to the case’s procedural history.
2. At the time the District Court initially granted summary judgment for
Local 1992, it determined that reasonable attorneys’ fees for the period
from October 16, 1996 to July 8, 1998 amounted to $68,118.90. In its
post-trial attorneys’ fees motion, Local 1992 sought to revisit the
previous determination for October 1996 to July 1998. The District
Court ruled that the prior attorneys’ fees ruling was the law of the case
and must stand.
3. We refer to the opinion and order as, respectively, the “May 8 opinion”
and “May 8 order.”
                                   4


  After the referral by the District Court, the Magistrate
Judge issued a Report and Recommendation on September
24, 2002. She recommended that the District Court (a)
award Local 1992 $51,340 in attorneys’ fees for the period
since July 9, 1998; and (b) deny, without prejudice, Local
1992’s request for costs for failing to comply with Local
Civil Rule 54.1(a). Local 1992 objected to the Magistrate
Judge’s Report and Recommendation on the grounds that
the Magistrate Judge wrongly excluded the time Local
1992’s attorneys spent working on Okonite’s appeal from
the initial decision granting Local 1992 summary judgment.
  In papers filed on October 11, 2002, Okonite opposed
Local 1992’s objection. In addition, also on October 11,
2002, Okonite filed a motion requesting that the District
Court enter what Okonite termed three separate final
judgments, pursuant to Federal Rule of Civil Procedure 58,
for (1) the denial of Okonite’s Rule 50 and 59 motions, (2)
the denial of Local 1992’s motion for prejudgment interest,
and (3) the partial denial and partial grant of Local 1992’s
motion for attorneys’ fees and costs. Okonite also urged the
District Court to exercise its discretion under Rule 58 and
order that Local 1992’s motion for attorneys’ fees “have the
same effect under Rule 4(a)(4) of the Federal Rules of
Appellate Procedure as a timely motion under Rule 59.”
Fed. R. Civ. P. 58.4
  On November 27, 2002—while the parties’ motions were
pending before the District Court and 203 days after the
District Court’s May 8 order—Okonite filed a notice of
appeal from several of the District Court’s orders from
before, during, and after the trial. Okonite’s principal
argument in that appeal is that the District Court erred by
denying its Rule 50 motion for judgment as a matter of law.
  Local 1992 filed a motion with this Court, arguing that
we should dismiss Okonite’s appeal as untimely. Local

4. As described below, a timely Rule 59 motion extends the time for
appeal until the district court disposes of the motion.
  Rule 58 was amended as of December 1, 2002. Unless otherwise
noted, we refer to the pre-December 1, 2002 Rule 58. The provision cited
above remains the same in all material respects in the amended Rule 58.
                                   5


1992 also protectively cross-appealed the District Court’s
denial of prejudgment interest, but acknowledged that its
appeal is also untimely if we dismiss Okonite’s appeal.
  Meanwhile, in a January 30, 2003 opinion, the District
Court rejected the Magistrate Judge’s recommendation to
exclude the 186.3 hours Local 1992’s attorneys spent
working on the appeal from the initial summary judgment
decision, and the Court accepted the Magistrate Judge’s
recommended $200 hourly attorneys’ fees rate. The District
Court further denied Okonite’s motion for separate
judgments under Rule 58 and declined to order that Local
1992’s motion for attorneys’ fees be treated like a Rule 59
motion for purposes of extending when the time to file a
notice of appeal would begin to run. Okonite timely filed a
notice of appeal from the January 30, 2003 decision on
February 24, 2003.
  To summarize, we have before us Okonite’s November 27,
2002 appeal, Local 1992’s motion to dismiss the November
27, 2002 appeal, Local 1992’s cross-appeal, and Okonite’s
February 24, 2003 appeal. Both parties agree that
Okonite’s appeal from the District Court’s final attorneys’
fees determination (decided in the January 30, 2003
decision) is properly before us, and we address it below.
The primary question we must decide, however, is the
timeliness of Okonite’s November 27, 2002 appeal, which
Okonite filed more than six months after the District
Court’s May 8 opinion and order. That issue underlies both
Local 1992’s motion to dismiss Okonite’s November 27,
2002 appeal and Okonite’s appeal from the District Court’s
January 30, 2003 order denying Okonite’s motions for
separate judgments and for an order extending the time for
appeal.

                                   II.
  Federal Rule of Appellate Procedure 4(a) requires that a
notice of appeal “be filed with the district clerk within thirty
days after the judgment or order appealed from is entered.”
Fed. R. App. P. 4(a)(1)(A).5 With regard to an appeal from a

5. Federal Rule of Appellate Procedure 4 was amended as of December 1,
2002, in part to conform with the newly-amended Rule 58. Unless
otherwise noted, we cite to the pre-amendment Appellate Rule 4—
Okonite filed its notice of appeal on November 27, 2002, four days before
the amendment became effective.
                                    6


jury verdict, the thirty days does not begin to run—i.e.,
“entry of judgment” has not occurred—until the judgment
is set forth in a separate document pursuant to Federal
Rule of Civil Procedure 58 and the clerk of the court enters
the judgment into the civil docket pursuant to Federal Rule
of Civil Procedure 79(a). See Fed. R. App. P. 4(a)(7); cf.
United States v. Fiorelli, 337 F.3d 282, 286-87 (3d Cir.
2003); Diamond v. McKenzie, 770 F.2d 225, 227-28 (D.C.
Cir. 1985).
  But the matter is not so simple. Certain post-trial
motions—Rule 50(a) and Rule 59 motions, for example, as
well as Rule 54 attorneys’ fees motions “if the district court
extends the time to appeal under Rule 58”—postpone the
thirty-day time to appeal from a jury verdict. See Fed. R.
App. P. 4(a)(4)(A). When such motions are timely filed with
the district court, the thirty days begins to run upon “entry
of the order disposing of the last such remaining motion.”
Fed. R. App. P. 4(a)(4)(A).6
  Here, judgment was entered from the jury’s verdict on
February 26, 2002, and the parties timely filed post-trial
motions. Local 1992’s Rule 54 motion for attorneys’ fees did
not toll the time for appeal, because the District Court
never extended the time to appeal pursuant to Rule 58.7
Consequently, the thirty-day time to appeal began to run
upon “entry of the order disposing of ” the parties’
remaining post-trial motions.
   The parties dispute when that occurred; indeed, they
dispute if that occurred. As we explained above, the District
Court issued its opinion rejecting the post-trial motions on
May 7, 2002. The opinion was accompanied by the order
(also described above), and the Clerk of the Court entered

6. A party must file Rule 50(b) and Rule 59 motions within ten days after
entry of judgment. See, e.g., Frangos v. Doering Equip. Corp., 860 F.2d
70, 73 (3d Cir. 1988).
7. Rule 58 “permits, but does not require, the court to delay the finality
of the judgment for appellate purposes under Fed. R. App. P. 4(a) until
the fee dispute is decided.” Fed. R. Civ. P. 58 advisory committees’ notes.
We find no bases to conclude that the District Court abused its
discretion by declining to treat Local 1992’s attorneys’ fees motion as a
Rule 59 motion.
                                      7


them separately in the docket on May 8, 2002. If these
series of events constituted “entry of the order disposing of ”
the post-trial motions, then Appellate Rule 4(a)’s thirty-day
period for filing a notice of appeal began on May 9, 2002
and ended June 7, 2002. See Fed. R. App. P. 26. And if the
deadline for filing the appeal was June 7, 2002, then
Okonite’s notice of appeal, filed on November 27, 2002, was
woefully untimely and we lack jurisdiction to hear the
appeal.8
  Okonite argues, however, that entry of the order
disposing of the post-trial motions never occurred. To
maintain this position, Okonite seizes upon Rule 58’s
“separate document requirement,” which provides that a
judgment is effective only when “set forth on a separate
document.” The District Court failed to do so, Okonite
contends, and Appellate Rule 4(a)’s thirty-day time period
therefore never began to run.
  A necessary predicate to Okonite’s argument is that Rule
58’s separate document requirement applies to post-trial
motions, and not just to the underlying verdict. The Rule’s
current version, which went into effect on December 1,
2002, clearly provides that it does not.9 The District Court

8. As the Supreme Court stated in Budinich v. Becton Dickinson & Co.,
“the taking of an appeal within the prescribed time is mandatory and
jurisdictional.” 486 U.S. 196, 203 (1988).
9. Rule 58 now provides, in relevant part:
    (a)   Separate Document.
       (1) Every judgment and amended judgment must be set forth on
       a separate document, but a separate document is not required for
       an order disposing of a motion:
          (A)   for judgment under Rule 50(b);
          (B) to amend or make additional findings of fact under Rule
          52(b);
          (C)   for attorney fees under Rule 54;
          (D) for a new trial, or to alter or amend the judgment, under
          Rule 59; or
          (E)   for relief under Rule 60.
Fed. R. Civ. P. 58(a)(1).
                                    8


disposed of the parties’ post-trial motions in May of 2002,
however, when the previous version of Rule 58 was in effect.10
The courts of appeals that have considered whether Rule 58
applied to post-trial motions prior to its December 1, 2002
amendment—and this Court is not one of them—have
reached different conclusions. Compare Fiore v. Wash.
County Cmty. Health Ctr., 960 F.2d 229, 232-33 (1st Cir.
1992) (en banc), and United States v. Haynes, 158 F.3d
1327, 1330-31 (D.C. Cir. 1998), with Copper v. City of
Fargo, 184 F.3d 994, 998 (8th Cir. 1999), Marre v. United
States, 38 F.3d 823, 825 (5th Cir. 1994), Chambers v. Am.
Trans Air, Inc., 990 F.2d 317, 318 (7th Cir. 1993), Wright v.
Preferred Research, Inc., 937 F.2d 1556, 1560-61 (11th Cir.
1991), and Hollywood v. City of Santa Maria, 886 F.2d
1228, 1230-31 (9th Cir. 1989).
  Of course, this circuit split will eventually become
academic as pre-December 1, 2002 judgments recede into
the past. Fortunately, we need not take sides on this
waning dispute, because we find that the District Court

10. The Rule 58 in effect at the time read as follows:
    Subject to the provisions of Rule 54(b): (1) upon a general verdict of
    a jury, or upon a decision by the court that a party shall recover
    only a sum certain or costs or that all relief shall be denied, the
    clerk, unless the court otherwise orders, shall forthwith prepare,
    sign, and enter the judgment without awaiting any direction by the
    court; (2) upon a decision by the court granting other relief, or upon
    a special verdict or a general verdict accompanied by answers to
    interrogatories, the court shall promptly approve the form of the
    judgment, and the clerk shall thereupon enter it. Every judgment
    shall be set forth on a separate document. A judgment is effective
    only when so set forth and when entered as provided in Rule 79(a).
    Entry of the judgment shall not be delayed, nor the time for appeal
    extended, in order to tax costs or award fees, except that, when a
    timely motion for attorneys’ fees is made under Rule 54(d)(2), the
    court, before a notice of appeal has been filed and has become
    effective, may order that the motion have the same effect under Rule
    4(a)(4) of the Federal Rules of Appellate Procedure as a timely
    motion under Rule 59. Attorneys shall not submit forms of
    judgment except upon the direction of the court, and these
    directions shall not be given as a matter of course.
Fed. R. Civ. P. 58.
                             9


complied with the separate document requirement even
assuming that it applied to post-trial motions before
December 1, 2002.

                            III.
  The separate document requirement was added to Rule
58 in 1963. The Advisory Committee’s notes to the 1963
Amendment explain:
    Hitherto some difficulty has arisen, chiefly where the
    court has written an opinion or memorandum
    containing some apparently directive or dispositive
    words, e.g., ‘the plaintiff ’s motion [for summary
    judgment] is granted[.]’ . . . . [W]here the opinion or
    memorandum has not contained all the elements of a
    judgment, or where the judge has later signed a formal
    judgment, it has become a matter of doubt whether the
    purported entry of judgment was effective, starting the
    time running for post-verdict motions and for the
    purpose of appeal.
    The amended rule eliminates these uncertainties by
    requiring that there be a judgment set out on a
    separate document—distinct from any opinion or
    memorandum—which provides the bases for the entry
    of judgment.
Fed. R. Civ. P. 58 advisory committee’s notes. In other
words, the separate document requirement was “intended
to avoid the inequities that were inherent when a party
appealed from a document or docket entry that appeared to
be a final judgment of the district court only to have the
appellate court announce later that an earlier document or
entry had been the judgment and dismiss the appeal as
untimely.” Bankers Trust Co. v. Mallis, 435 U.S. 381, 385
(1978) (per curiam). As a result, Rule 58’s separate
document provision “must be mechanically applied in order
to avoid new uncertainties as to the date on which a
judgment is entered.” United States v. Indrelunas, 411 U.S.
216, 222 (1973).
  In order to satisfy the separate document requirement, a
judgment must, generally speaking, “ ‘be a self-contained
                                   10


document, saying who has won and what relief has been
awarded, but omitting the reasons for this disposition,
which should appear in the court’s opinion.’ ” James Wm.
Moore et al., Moore’s Federal Practice ¶ 58.05[4][a] (3d ed.
2003) (quoting Otis v. City of Chicago, 29 F.3d 1159, 1163
(7th Cir. 1994)).11 Here, the District Court accompanied its
eighteen-page May 8, 2002 opinion with a two-page
document, denominated an “Order,” that read as follows:
     For the reasons expressed in the accompanying written
     opinion,
     IT IS on this 7th day of May 2002,
     ORDERED that Defendant’s motion for judgment as a
     matter of law or, alternatively, a new trial is denied,
     and it is further
     ORDERED that Plaintiff ’s motion for prejudgment
     interest is denied, and it is further
     ORDERED that Plaintiff ’s motion for attorney’s fees
     and costs is granted in part and denied in part. To the
     extent the Plaintiff moves for a recalculation of fees for
     the period between October 16, 1996 and July 8, 1998,
     the motion is denied. However, to the extent that
     Plaintiff moves for an award of attorney’s fees and costs
     for services performed since July 9, 1998, the motion
     is granted. Accordingly, the Court refers the Plaintiff ’s
     application to Magistrate Judge Arleo for a report and

11. We have not had the occasion to consider what suffices to satisfy
Rule 58’s separate document requirement since our decision in Gregson
& Assocs. Architects v. Gov’t of the Virgin Islands, 675 F.2d 589 (3d Cir.
1982) (per curiam). There,
    the judgment of the district court was set forth within a four-page
    document including a memorandum opinion by the court. The
    district court’s order of February 26 carried the heading
    “MEMORANDUM OPINION AND JUDGMENT.” On the last of the
    four pages of the document there appeared a separate heading,
    “JUDGMENT,” under which the judgment of the court was stated.
Id. at 591. We concluded that the District Court had failed to comply
with Rule 58’s separate document requirement, but we did not explain
precisely why. Id. at 591 n.1.
                             11


    recommendation as to a reasonable award of fees and
    costs in this case.
   This order satisfies the separate document requirement.
First, the order is self-contained and separate from the
opinion. It has a separate caption; the opinion and order
are not consecutively paginated (the opinion contains page
numbers along the bottom of each page, while the order
does not); the District Judge separately signed the last page
of both the opinion and the order; the first page of both the
opinion and order are separately file-stamped; and the
Clerk of the Court docketed the opinion and order
separately on May 8, 2002. See generally United States v.
Johnson, 254 F.3d 279, 285-86 (D.C. Cir. 2001).
  Second, the order sets forth the relief granted. It
succinctly states that the District Court denied Okonite’s
post-trial motions for judgment as a matter of law and a
new trial, denied Local 1992’s motion for prejudgment
interest, and granted in part (for the period prior to July 8,
1998) and denied in part (for the period after July 8, 1998)
Local 1992’s motion for attorneys’ fees. Of course, a district
court’s recitation of the relief granted will vary depending
on the circumstances of the particular judgment. A
judgment granting a plaintiff summary judgment, for
example, may have to contain any damages or injunctive
relief awarded. Cf. Massey Ferguson Div. of Varity Corp. v.
Gurley, 51 F.3d 102, 104-05 (7th Cir. 1995). Where a court
denies a post-trial motion for judgment as a matter of law
or a new trial, however, simply stating that the motion is
denied suffices.
  Third, the order omits the District Court’s reasons for
disposing of the parties’ motions as it did. Some courts of
appeals have found that including a bit of analysis does not
run afoul of the separate judgment requirement. See, e.g.,
Kidd v. District of Columbia, 206 F.3d 35, 39 (D.C. Cir.
2000). We express no opinion as to the propriety of that
approach, however, because we see nothing in the order
that can fairly be characterized as reasoning.
   The order’s denomination as an “order,” rather than a
“judgment,” does not mean that it fails to satisfy the
separate document requirement. We acknowledge that the
                             12


Second Circuit has held that Rule 58 is not satisfied by a
separate document denominated “order,” rather than
“judgment.” See Kanematsu-Gosho Ltd. v. M/T Messiniaki
Aigli, 805 F.2d 47, 48-49 (2d Cir. 1986) (per curiam). But
we agree with the more comprehensive analysis of the D.C.
Circuit in United States v. Johnson, 254 F.3d at 209 n.7.
See also Mipuri v. ACT Mfg., Inc., 212 F.3d 624, 628 (1st
Cir. 2000); 11 Charles A. Wright & Arthur R. Miller, Federal
Practice and Procedure § 2785, at 22 (2d ed. 1995). Federal
Rule of Civil Procedure 54(a), by its literal terms, defines
“judgment” as including “a decree and any order from
which an appeal lies.” Fed. R. Civ. P. 54(a) (emphasis
added). And Federal Rule of Appellate Procedure 4(a)
provides that an appeal must be filed within thirty days
“after the judgment or order appealed from is entered.” Fed.
R. App. P. 4(a)(1)(A) (emphasis added). Finally, Federal Rule
of Appellate Procedure 4(a)(7) provides that “judgment or
order” is entered for purposes of Appellate Rule 4(a) when
it is entered in compliance with Rule 58 and Rule 79(a).
Fed. R. App. P. 4(a)(7) (emphasis added). In light of these
specific references to judgments or orders as subjects of
appeal, we believe that a separate document denominated
an “order” may comply with Rule 58.
   Okonite argues, as it did before the District Court, that
Rule 58 required the District Court to enter three separate
judgments for (a) its denial of Okonite’s Rule 50 and 59
motions; (b) its denial of Local 1992’s motion for
prejudgment interest; and (c) its partial denial and partial
grant of Local 1992’s attorneys’ fees motion. This argument
is frivolous. Rule 58 “ ‘require[s] that there be a judgment
set out an a separate document—distinct from any opinion
or memorandum—which provides the basis for the entry of
judgment.’ ” Kidd, 206 F.3d at 38 (quoting Fed. R. Civ. P.
58 advisory committee’s notes). Nowhere does it mandate—
either expressly or implicitly—that the resolution of each
issue or motion have a separate judgment.
  Okonite also argues that the District Court failed to
comply with Rule 58 because neither it nor Local 1992
thought the May 8 order was final and appealable. In other
words, Okonite contends that the parties’ subjective state of
mind controls whether the District Court complied with
                                   13


Rule 58. Local 1992 disputes Okonite’s characterization of
how it interpreted the May 8 order, but whether Local 1992
believed the May 8 order was final and appealable is
immaterial because Okonite’s contention is meritless as a
matter of law. The parties’ intent is only relevant when a
district court has failed to comply with the separate
document requirement. In that case, a court of appeals can
infer (from the parties proceeding on the assumption that
the court’s order is final) that the parties waived the
requirement. See Bankers Trust Co. v. Mallis, 435 U.S. at
387-88; Spain v. Gallegos, 26 F.3d 439, 445 n.9 (3d Cir.
1994).12
   Finally, Okonite argues that the May 8 order does not
satisfy Rule 58’s separate document requirement because it
included a “detailed discussion” of Local 1992’s motion for
attorneys’ fees. We find, however, that including a referral
of the attorneys’ fees issue to the Magistrate Judge did not
negate the clear notice that the separate document
requirement is intended to create. See Haynes, 158 F.3d at
1329 (“The sole purpose of Rule 58’s separate document
requirement was to clarify when the time for an appeal
begins to run.”).
  As the Supreme Court explained in Budinich v. Becton
Dickinson & Co., the pendency of a motion for attorneys’
fees does not preclude entry of a final judgment. 486 U.S.
at 199, 202 (1988) (“[A]n unresolved issue of attorney’s fees
for the litigation in question does not prevent judgment on
the merits from being final.”).13 As a result, it is often the
case than an order embodying a final judgment leaves open
the assessment of attorneys’ fees. Indeed, Rule 58

12. In Gregson we held that waiver cannot work to prevent the right to
appeal even when the parties mistakenly believe that the district court
has issued a final order. 675 F.2d at 592-93. But see Fiore, 960 F.2d at
236.
13. The one situation in which we have recognized an exception is where
the attorneys’ fees are an integral part of the contractual relief sought.
In such cases, we have held that the order does not become final until
the attorneys’ fees are quantified. See Beckwith Mach. Co. v. Travelers
Indem. Co., 815 F.2d 286, 287 (3d Cir. 1987); accord Vargas v. Hudson
County Bd. of Elections, 949 F.2d 665, 670 (3d Cir. 1991); Ragan v. Tri-
County Excavating, Inc., 62 F.3d 501, 505 (3d Cir. 1995).
                             14


contemplates that “[e]ntry of the judgment shall not be
delayed, nor the time for appeal extended, in order to tax
costs or award fees.” Fed. R. Civ. P. 58. Because Rule 58
expressly allows a court to defer the determination of
attorneys’ fees, the succinct statement in a judgment that
an attorneys’ fees motion is deferred for future resolution is
perforce consistent with Rule 58. Okonite’s failure to appeal
in this case cannot be excused under the pretense that the
District Court violated Rule 58.

                             IV.
   The WARN Act’s attorneys’ fees provision “is virtually
identical to the fee-shifting language in many civil rights
statutes.” United Steelworkers of Am., AFL-CIO-CLC v. North
Star Steel Co., 5 F.3d 39, 55 (3d Cir. 1993); see 29 U.S.C.
§ 2104(a)(6). Accordingly, we apply—as did the District
Court—the lodestar method to calculate attorneys’ fees. See
In re General Motors Corp. Pick-Up Truck Fuel Tank Products
Liability Litigation, 55 F.3d 768, 821 (3d Cir. 1995).
   The lodestar approach “requires multiplying the number
of hours reasonably expended by the reasonable hourly
rate.” Pa. Envtl. Def. Found. v. Canon-McMillan Sch. Dist.,
152 F.3d 228, 231 (3d Cir. 1998). As we have frequently
explained, “it is incumbent upon a district court to make its
reasoning and application of the fee-awards jurisprudence
clear, so that we, as a reviewing court, have a sufficient
basis to review for abuse of discretion.” Gunter v.
Ridgewood Energy Corp., 223 F.3d 190, 196 (3d Cir. 2000);
see also Planned Parenthood of Cent. N.J. v. Attorney Gen.,
297 F.3d 253, 266 (3d Cir. 2002); Canon-McMillan, 152
F.3d at 232. And “if the district court’s fee-award opinion is
so terse, vague, or conclusory that we have no basis to
review it, we must vacate the fee-award order and remand
for further proceedings.” Gunter, 223 F.3d at 196.
  Here, the District Court accepted the Magistrate Judge’s
recommended lodestar except that it rejected the Magistrate
Judge’s exclusion of time Local 1992’s attorneys spent
working on Okonite’s appeal from the order granting Local
1992 summary judgment. Okonite argues in this appeal
that the District Court erroneously failed to explain why it
                               15


awarded the full 186.3 hours Local 1992 claimed it spent
on the appeal, despite Okonite’s objections regarding
duplicative, excessive, and vague time entries. We agree.
The District Court determined that Local 1992 was entitled
to fees for work done on the appeal, but it did not explain
why it rejected objections to the full 186.3 hours requested.
We will remand so that the District Court can explain the
basis for its award of attorneys’ fees.

                               V.
  We will dismiss the parties’ appeals from all of the
District Court’s decisions in this case except for the District
Court’s determination of reasonable attorneys’ fees. We will
vacate the District Court’s determination of attorneys’ fees
and remand for further proceedings in accordance with this
opinion.

A True Copy:
        Teste:

                    Clerk of the United States Court of Appeals
                                for the Third Circuit